AO 98 (Rev. 01/09) Appearance Bond (Modified 02/09)

 

United States District Court
Southern District Of Texas

UNITED STATES DISTRICT COURT FILED

 

SOUTHERN DISTRICT OF TEXAS DEC 17 2019
United States of America )
V. ) David J. Bradley, Clerk
) Case No. 7:19-MJ-3072-10
CHISMERE MALLARD )
Defendant )

DEFENDANT’S APPEARANCE BOND

To obtain the defendant’s release, we jointly and severally agree to forfeit the following cash or other property to
the United States of America if this defendant fails to appear as required for any court proceeding or for the service of any
‘sentence imposed as may be noticed or ordered by any court, or fails to comply with any conditions of release set by the

court considering this matter (describe the cash or other property and any claim, lien, mortgage, or other encumbrance on it):
$100,000.00 _, and there has been deposited in the Registry of the Court the sum of $5,000.00 in cash.

 

Ownership. We declare under penalty of perjury that we are the sole owners of this property and that it is not subject to any claim, lien,
mortgage, or other encumbrance except as disclosed above. We promise not to sell, mortgage, or otherwise encumber the property, or do anything
to reduce its value while this agreement is in effect. We deposit with the court the following ownership documents, including any encumbrance
documents (list all documents and submit as attachments):

Surety Information. We understand that the court and the United States of America will rely on the surety information in approving this
agreement.

Conditions of Release. We state that we have either read all court-ordered conditions of release imposed on the defendant or had them
explained to us.

Exoneration of sureties. This agreement is satisfied and ends if the defendant is is exonerated on all charges or, if convicted, the defendant
reports to serve any sentence imposed.

Forfeiture. If the defendant fails to obey all conditions of release, court notices, and orders to appear, the court will immediately order the
property forfeited and on motion of the United States of America may order a judgment of forfeiture against the signing parties and their
representatives, jointly and severally, including interest and costs.

I swear under penalty of perjury that the above information is true and agree to the conditions of this agreement.

Date: 12/17/19 ———
Defendant's signature/CHISMERE MALLARD

 

 

 

 

Co-Suretor’s signature Co-Suretor’s signature
Sworti and signed before me. DAVID J. BRADLEY, CLERK OF COURT
Date: I2N7/19 DQ Gut. anie Leyva, Depufy Clerk
Approved

 

acker, U.S. Magistrate yp
MCA02/54/

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS

McALLEN DIVISION
UNITED STATES OF AMERICA § Docket No. 7:19-MJ-3072-010
vs. : Pending in the Southern District of Texas
CHISMERE MALLARD : McAllen, Texas

Bond Set: $100,000.00 _w/$5,000.00 Deposit

AFFIDAVIT OF OWNERSHIP OF SECURITY
FOR APPEARANCE BOND

I, VERONICA OROZCO MALLARD, on oath hereby declare that J am the OWNER of $5,000.00
deposited as security on the bond for the above named defendant in cash . Said deposit is to be returned to the owner

at the address listed below upon exoneration of this bond:

 

VERONICA OROZCO MALLARD

 

 

 

 

J, VERONICA OROZCO MALLARD, as OWNER, hereby subject said funds to the provisions of Local
Rule 15 and consent and agree that in case of default or contumacy on the part of the principle, the Court may, upon
notice to me of not less than 10 days, proceed summarily and render judgment against said security in accordance
with the owner’s objection herein and award execution thereon.

[LONI

VERONICA OROZCO MALYARD, OWNER

SWORN TO AND SUBSCRIBED BEFORE ME ON_ 12/17/19

DAVID J. BRADLEY, CLERK.

 
